Order issued September 2 V, 2012




                                                In The
                                   (Court of Apprals
                          ffiftlf Distrirt uf &rxas at Dallas
                                        No. 05-12-00606-CV


                                    VOLTAIX, LLC, Appellant

                                                  V.

                                  JOHN AJONGWEN, Appellee


                                              ORDER

        We GRANT appellant's September 18, 2012 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before October 2, 2012.